            Case 3:20-cr-00174-JCH Document 1 Filed 09/29/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                         H-20-1


 UNITED STATES OF AMERICA                       CRIMINAL NO. 3:20CR_00174
                                                                      _ _           _ ( JCH)

               V.                               VIOLATION:

 WILLIE JACKSON                                 18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                (Unlawful Possession of Firearm by a Felon)

                                                21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                (Possession with Intent to Distribute and Distribution of
                                                a Controlled Substance)


                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                          (Unlawful Possession of a Firearm by a Felon)

       1.       On or about March 27, 2020, in the District of Connecticut, the defendant WILLIE

JACKSON having been, and knowing that he had been, previously convicted of a crime punishable

by imprisonment for a term exceeding one year in the Superior Court of the State of Connecticut,

that is: (1) Conspiracy to Commit Robbery in the First Degree with a Deadly Weapon, in violation

of Conn. Gen. Stat. §§ 53a-48(a) and 53a-134(a)(2), on or about April 16, 2013; (2) Attempt to

Commit Assault in the First Degree, in violation of Conn. Gen. Stat. §§ 53a-49(a)(2) and 53a-

59(a)(5), on or about April 16, 2013; (3) Attempt to Commit Assault in the First Degree, in

violation of Conn. Gen. Stat. §§ 53a-49(a)(2) and 53a-59(a)(5), on or about April 16, 2013; (4)

Carrying a Pistol without a Permit, in violation of Conn. Gen. Stat.§ 29-35, on or about April 16,

2013; and (5) Criminal Possession of a Firearm, in violation of Conn. Gen. Stat.§ 53a-217(a)(2),

on or about April 16, 2013, did knowingly possess a firearm in and affecting commerce, that is, a


                                                1
            Case 3:20-cr-00174-JCH Document 1 Filed 09/29/20 Page 2 of 4




black Ruger SR40 40 caliber handgun (SERIAL #34321322), with a loaded magazine, which had

been shipped and transported in interstate and foreign commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


                                          COUNT TWO
              (Possession with Intent to Distribute and Distribution of Cocaine Base)

       2.      On or about February 26, 2020, in the District of Connecticut, the defendant

WILLIE JACKSON, did knowingly and intentionally possess with intent to distribute, and did

distribute, a mixture and substance containing a detectable amount of cocaine base ("crack

cocaine"), a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                        COUNT THREE
                           (Possession with Intent to Distribute Heroin)

       3.      On or about March 27, 2020, in the District of Connecticut, the defendant

WILLIE JACKSON, did knowingly and intentionally possess with intent to distribute a mixture

and substance containing a detectable amount of heroin, a Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).




                                                 2
            Case 3:20-cr-00174-JCH Document 1 Filed 09/29/20 Page 3 of 4




                                  FORFEITURE ALLEGATION
                                      (Firearms Offense)

       4.       Upon conviction of the offense alleged in Count One of this Indictment, the

defendant WILLIE JACKSON shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)

and 28 U.S.C. § 2461(c), all firearms and ammunition involved in the commission of the offense,

including but not limited to the following: a black Ruger SR40 40 caliber handgun (SERIAL

#34321322) and ammunition seized on or about March 27, 2020.

       All in accordance with 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), 21 U.S.C. § 853, and Rule

32.2(a), Federal Rules of Criminal Procedure.


                                  FORFEITURE ALLEGATION
                                  (Controlled Substance Offenses)


       5.       Upon conviction of one or more of the offenses alleged in Count Two and Count

Three of this Indictment, the defendant WILLIE JACKSON shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, all right, title, and interest in any property

constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violation

of Title 21, United States Code, Section 841, and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the violation and a sum of money

equal to the total amount of proceeds obtained as a result of the offense.

       6.       If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property that cannot be

divided without difficulty, it is the intent of the United States, pursuant to Title 21, United States

                                                  3
          Case 3:20-cr-00174-JCH Document 1 Filed 09/29/20 Page 4 of 4




Code, Section 853(p), to seek forfeiture of any other property of the defendant up to the value of

the forfeitable property described above.

       All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                             A TRUE BILL

                                                     /s/
                                             FOREPERSO '


UNITED STATES OF AMERICA




                                STATES ATTORNEY



B --ND . KEEFE
ASSISTANT UNITED STATES ATTORNEY




                                                 4
